DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 5/4/21.  Claims 1-3, 5, 7-20 and 22-26 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Objections to the original Claims have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7-8, 11, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (Shafer; US 2011/0072132) in view of Kulkarni et al. (Kulkarni US 2014/0324615), further in view of Champion et al. (Champion; US 7,567,795).
Regarding Claim 1, Shafer discloses a wireless tracking system for tracking wireless-enabled computing devices ([0037], Fig 3), the wireless tracking system comprising: 
a plurality wireless-enabled computing devices each having a unique identifier ([0070] monitoring devices are attached to retail articles scattered throughout the retail floor; [0083] monitoring device has identifier); and 
a wireless tracking system (Fig 1) comprising a plurality of nodes (including 65, 66 of track and log locations), the wireless tracking system further comprising a server (62, 63 of Fig 1) operably associated with the plurality of nodes for tracking the location of the wireless-enabled computing device ([0083], [0084]), 
Shafer teaches a plurality wireless-enabled computing devices each having a unique identifier ([0070] monitoring devices are attached to retail articles scattered throughout the retail floor; [0083] monitoring device has identifier).
Shafer discloses the plurality of nodes (including 65, 66 of Fig 1; and tamper detection devices 402, 404 of Fig 9) comprises security devices (including 404 of Fig 9 a cable locking mechanism) or mounting device (item 52 of FIG. 3)) configured to detect a security event ([0116]) associated with any one of the wireless-enabled computing devices, wherein each of the plurality of wireless-enabled computing devices is associated with a respective one of the plurality of security devices ([0116]).
Shafer teaches security devices (including 404 of Fig 9 a cable locking mechanism or mounting device (item 52 of FIG. 3)) configured to be attached to a respective one of the wireless-enabled computing device and to detect a security event associated with any one of the wireless-enabled computing devices ([0116]), wherein each of the plurality of security devices is configured to detect detachment from a respective wireless-enabled computing device associated therewith ([0116] detecting a tamper event and responding to receipt of a tamper detection indication from a tamper detection sensor 402 or an article detachment indication from an article attachment/detachment sensor 404 that may be associated with a locking mechanism (e.g., a cable locking mechanism) or mounting device (item 52 of FIG. 3)… monitoring device 10 may be attached to a retail article through use of a cable wrapped around or through the article, and the tamper detection component may be circuitry configured to monitor the cable for damage (e.g., a cut) or other tampering with the cable).
Shafer doesn’t specify a MAC address for the wireless-enabled computing device.
	However Shafer teaches that the monitoring device has a communications interface that may support a Route Under MAC (Media Access Control) (RUM) protocol ([0063]).
In the same field of endeavor, Kulkarni discloses a store platform for interacting with shoppers in real time based on a combination of wireless-enabled sensors located strategically in retail stores and computer servers. The computer may be local, remote, or in a cloud. The sensors are used to `scan` the presence of shoppers in front of products in retail aisles and the computer servers `analyze` the shoppers' profile based on pre-stored and newly-sensed information. The analyzed profiles are used to `connect` with shoppers in real time and push electronic incentives and product information to shoppers' mobile devices.
Kulkarni discloses transmitting a signal with a wireless-enabled computing device ([0025]); receiving the signal at a plurality of nodes (106, 107) positioned within a display area ([0025]); obtaining a unique media access control (MAC) address from the wireless-enabled computing device ([0025] MAC ID); registering the unique identifier for the wireless computing device ([0025]). Kulkarni teaches a plurality of wireless-enabled computing devices (110-120) each having a unique media access control (MAC) address ([0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer with Kulkarni using a mobile phone in order to provide a retail store system platform for interacting with shoppers in real time 
Regarding the new limitations, Shafer teaches on display for sale in a display area of a retail store ([0178] retail floor 1140 of Fig 15 on which various products may be displayed), but doesn’t specify that the retail products are computing devices.
In the same field of endeavor Champion teaches a system for controlling wireless network access for stolen wireless devices. The system creates an electronic record for devices intended for sale in retail stores. The records associated with the devices include a field that identifies the devices as unsold prior to being shipped to those stores. Upon proper purchase, the retail store automatically communicates to the wireless service provider that a device has been sold. The system updates the electronic record to show that the device has been purchased. Sold devices are allowed to access the network as normal.
Champion teaches retail products that are computing devices (Col 4 Line 65-Col 5 Line 6 retailer 130 can be any reseller of the wireless devices. The retailer places the PIAB (phone in a box) 100 on display for sale. The display can include a number of PIABs 100a, 100b, etc. phones as prepaid phones (user pays for wireless service upfront) or postpaid (user periodically pays for wireless service)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer and Kulkarni with Champion in order to provide a reliable, convenient, and efficient way to identify new devices that have been stolen from retail stores and restrict their use on a wireless network, as suggested by Champion (Col 2 Lines 58-60).
includes more than three nodes).
Regarding Claim 3, Shafer discloses the plurality of nodes comprises wireless-enabled computing devices (Fig 3).
Regarding Claim 5, Shafer discloses the server is configured to record the identifier ([0083], [0084]). Kulkarni registers each of the MAC addresses for the wireless computing device ([0025]).
Regarding Claim 7, Kulkarni discloses each of the wireless-enabled computing device comprises an active mobile telephone ([0025]).
Regarding Claim 8, Shafer discloses the server is configured to initiate an alarm signal in response to a security event ([0065], [0080]), the security event representing a theft of an one of the wireless-enabled computing devices ([0142]).
Regarding Claim 11, Kulkarni discloses the server is configured to register the MAC address of each of the at least one wireless-enabled computing device for associating the location with the wireless-enabled computing device ([0025]).
Regarding Claim 22, Shafer doesn’t discloses each of the plurality of wireless-enabled computing devices is configured to communicate with one another for determining locations of the plurality of wireless-enabled computing devices.
Kulkarni teaches a plurality of wireless-enabled computing devices (110-120) that communicate with one another for determining locations of the plurality of wireless-enabled computing devices ([0032]).
Regarding Claim 24, Shafer teaches a wireless tracking system for tracking wireless-enabled computing devices ([0037], Fig 3), the wireless tracking system comprising: 
monitoring devices; [0083] monitoring device with identifier); and 
a wireless tracking system (Fig 1) comprising a plurality of nodes (including 65, 66 of Fig 1; and tamper detection devices 402, 404 of Fig 9; 52 of Fig 3) positioned within a display area, the plurality of nodes configured to obtain the identifier of each of the wireless-enabled computing devices for determining a location of the wireless-enabled computing device ([0037], [0040], [0084] track and log locations), the wireless tracking system further comprising a server (62, 63 of Fig 1) operably associated with the plurality of nodes for tracking the location of the wireless-enabled computing devices ([0083], [0084]), 
wherein the plurality of nodes comprises security devices (including 66 of Fig 1 and sensor 404 of Fig 9 and 52 of FIG. 3; [0037] network communicates wirelessly to the monitoring devices to perform security monitoring, [0083] the network entity 62, may be configured to recognize the monitoring device 10 and associate a corresponding monitoring device identifier with the signal of the monitoring device 10; [0137] the mobile devices are in communication with the ping nodes) configured to detect a security event associated with any one of the wireless-enabled computing devices (([0137] ping nodes function as guard nodes near doors in case of theft; [0116]), wherein each of the plurality of wireless-enabled computing devices is associated with a respective one of the plurality of security devices ([0116] monitoring device 10 may be attached to a retail article through use of a cable; [0137] the mobile devices are in communication with the ping nodes),
wherein each of the plurality of wireless-enabled computing devices is configured to communicate with one another for determining locations of the plurality of wireless-enabled computing devices ([0149] additionally monitoring devices 10 may be configured to alarm when they are within communication range of another alarming monitoring device 10; [0037], [0040], [0084] track and log locations).
Kulkarni discloses transmitting a signal with a wireless-enabled computing device ([0025]); receiving the signal at a plurality of nodes (106, 107) positioned within a display area ([0025]); obtaining a unique media access control (MAC) address from the wireless-enabled computing device ([0025] MAC ID); registering the unique identifier for the wireless computing device ([0025]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer, Kulkarni and Champion, further in view of Phillips et al. (Phillips; US 2015/0091729).
Regarding Claim 9, Shafer discloses the at least one wireless-enabled computing device is located at an initial home display location (where they are displayed in the store), but doesn’t specify that the plurality of nodes are configured to determine a location of the wireless-enabled computing device relative to its an initial home display location.  However, Shafer teaches monitoring the computing devices in zones ([0118]) and alarms for computing devices drawing near to the exit of the store ([0003], [0138]).
In the same field of endeavor, Phillips discloses security systems for protecting retail display merchandise from theft, including a sensor configured to removably engage an input port of an item of merchandise, and a monitoring component configured to wirelessly communicate with the sensor and to removably support the sensor thereon, wherein the monitoring component and the sensor are configured to communicate with one another to determine a proximity of the item of merchandise relative to the monitoring component, wherein the monitoring component and/or the sensor is configured to initiate a security signal when the proximity between the 
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Shafer and Kulkarni with Phillips in order to provide a security system that is not mechanically or electro-mechanically tethered to an item of merchandise, yet can be configured for protecting various items of retail display merchandise from theft and that can provide an improved customer experience for a potential purchaser of retail display merchandise, as suggested by Phillips ([0004]).
Regarding Claim 10, Phillips discloses the server is operable for actuating an alarm signal in response to the at least one wireless-enabled computing device being located at a distance from the initial display home location that is greater than a predetermined unacceptable distance ([0046]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shafer, Kulkarni and Champion, further in view of Leitch (US 2007/0096984).
Regarding Claim 12, Shafer doesn’t specify the plurality of nodes are positioned within the display area in a predetermined grid pattern. 
In the same field of endeavor, Leitch discloses a network for locating a wireless tag comprises a plurality of wireless nodes. The nodes are not connected together by a wired network. Each node is included in a floor tile for installation inside a building and configured to be wirelessly connectable to at least one other node. When the floor tiles are installed, the plurality of nodes form a mesh or grid and provide overlapping wireless coverage for locating 
Leitch discloses the plurality of nodes are positioned within the display area in a predetermined grid pattern (Fig 1, [0045], [0057]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Shafer and Kulkarni with Leitch in order to spread out tags evenly for efficiency of localizing items.

Claims 13, 15-20, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer and Kulkarni, further in view of Champion, further in view of Elledge (US 2007/0252697).
Regarding Claim 13, Shafer discloses a method for tracking wireless-enabled computing devices ([0037], Fig 3), the wireless-enabled computing devices each having a unique identifiers ([0083], [0084]), the method comprising:
obtaining a identifiers of at least one wireless-enabled computing device using a plurality of nodes (65, 66) positioned within a display area ([0040]; [0084]);
determining a location of the at least one wireless-enabled computing device ([0037], [0040], [0084]); and
tracking the at least one wireless-enabled computing device using the location and the identifiers ([0083], [0084]); but doesn’t specify a MAC address for the wireless-enabled computing device.
	However Shafer teaches that the monitoring device has a communications interface that may support a Route Under MAC (Media Access Control) (RUM) protocol ([0063]).
In the same field of endeavor, Kulkarni discloses transmitting a signal with a wireless-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer with Kulkarni using a mobile phone in order to provide a retail store system platform for interacting with shoppers in real time for influencing purchasing decisions and to generate brand awareness when shoppers are in front of products in retailer aisles, as suggested by Kulkarni ([0005]).
Champion teaches obtaining the identifier of a wireless device (Col 3 Lines 12-18 transmitted device identifier from a wireless device) which may be the MAC address (Col 4 Lines 35-43 unique device identifiers can be used such a Medium Access Control (MAC) Address) and in response to a security event (the device has not been purchased but is attempting to access a wireless network), obtaining the identifier of a wireless device (Col 5 Lines 58-67). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer and Kulkarni with Champion in order to provide a reliable, convenient, and efficient way to identify new devices that have been stolen from retail stores and restrict their use on a wireless network, as suggested by Champion (Col 2 Lines 58-60).
Champion teaches obtaining the identifier of a wireless device (Col 3 Lines 12-18) which may be the MAC address (Col 4 Lines 35-43) and in response to a security event (the device has not been purchased but is attempting to access a wireless network) in a retail store (Abstract, Col 7 Line 30), obtaining the identifier of a wireless device (Col 5 Lines 58-67). Champion teaches a 
However, in the same field of endeavor Elledge teaches a system for identifying a lost or stolen device, including: a transmitter, coupled to said device, for transmitting identification information; a receiver for receiving the identification information transmitted by the transmitter, when the transmitter is within a defined distance from the receiver; and a computer, coupled to the receiver for receiving the information from the receiver, and having a database for storing data associated with lost or stolen devices; wherein the computer compares the information with the data, and generates an alarm if the information indicates that the device is lost or stolen.
Elledge teaches identifying a wireless enabled computing device in response to a theft event in a retail store (Abstract, [0024] anti-theft/retrieval system 200 includes a reader 202…device 208 has a transmitter 210 embedded therein. The transmitter 210 transmits information related to the device 208 to the reader 202 when the transmitter 210 is within a defined distance from the reader 202 which detects the presence of the device 208 and is able to identify it).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer, Kulkarni and Champion with Elledge in order to provide an efficient system for identifying devices, which are randomly brought within range of a reader, determining if the detected devices are lost or stolen and thereafter, notifying appropriate security personnel when such device is located, as suggested by Elledge ([0011]).
Regarding the new limitation, Shafer teaches determining a location of wireless-enabled computing devices ([0037], [0040], [0084]) which is in a display area ([0178] retail floor 1140 of Fig 15 on which various products may be displayed); and tracking the wireless-enabled retail floor 1140 of Fig 15 on which various products may be displayed).
Champion teaches at least one wireless-enabled computing device being on display for sale in a display area of a retail store  (Col 4 Line 65-Col 5 Line 6 retailer 130 can be any reseller of the wireless devices. The retailer places the PIAB (phone in a box) 100 on display for sale. The display can include a number of PIABs 100a, 100b, etc. phones as prepaid phones (user pays for wireless service upfront) or postpaid (user periodically pays for wireless service).
Regarding Claim 15, Shafer discloses providing a notification relating to the location of the wireless-enabled computing device relative to a home location ([0003], [0118], [0138]).
Regarding Claim 16, Shafer discloses actuating an alarm signal in response to a security event ([0065], [0080]).  Elledge teaches identifying a wireless enabled computing device in response to a theft event in a retail store (Abstract, [0024], [0033]).
Regarding Claim 17, Kulkarni discloses determining a MAC address of a wireless-enabled computing device belonging to a customer ([0025]).
Regarding Claim 18, Kulkarni discloses determining a MAC address comprises determining a MAC address of a wireless-enabled computing device belonging to a potential thief ([0025] every customer is a potential thief).
Champion teaches determining a MAC address of a wireless-enabled computing device belonging to a thief (Col 5 Lines 58-67). 
Regarding Claim 19, Shafer discloses determining an identifier comprises determining a identifier of each of a plurality of wireless-enabled computing devices ([0084]).  Kulkarni discloses determining a MAC address of the wireless-enabled computing devices ([0025]).
Regarding Claim 20, Kulkarni discloses recording the MAC address ([0025]).

Regarding Claims 25, Shafer teaches obtaining the identifier of the at least one wireless-enabled computing device ([0070] monitoring devices are attached to retail articles scattered throughout the retail floor; [0083] monitoring device has identifier) using a security device configured to detect detachment of the security device from the wireless-enabled computing device ([0116] detecting a tamper event and responding to receipt of a tamper detection indication from a tamper detection sensor 402 or an article detachment indication from an article attachment/detachment sensor 404 that may be associated with a locking mechanism (e.g., a cable locking mechanism) or mounting device (item 52 of FIG. 3)).
Champion teaches obtaining the MAC address (Col 4 Lines 35-43) of a wireless device using a security device configured to detect a stolen phone (Col 5 Lines 58-67).
Regarding Claims 26, Shafer teaches visually tracking the location of the at least one wireless-enabled computing device on a map within the display area ([0160] a product list may be generated for the customer on the monitoring terminal 80…the customer may be presented with a map to facilitate location of each product of interest identified).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shafer, Kulkarni Champion and Elledge, further in view of Parkkinen (US 2014/0249887).
Regarding Claims 14, Shafer teaches a signal strength using the plurality of nodes ([0050]).  Kulkarni teaches obtaining a unique MAC address of the wireless-enabled mobile telephone ([0025]), but the combination doesn’t specify determining a location of the devices 
In the same field of endeavor, Parkkinen discloses a monitoring system for monitoring customers within a retailing premises. The monitoring system includes a data processing arrangement, and a wireless communication network coupled in communication with the data processing arrangement. The customers are provided with corresponding wireless devices. Each wireless device is identified by an associated identification code (ID). The wireless devices communicate with the wireless communication network, and thereby enable the data processing arrangement to monitor and record routes of the customers using these wireless devices within the retailing premises.
Parkkinen discloses obtaining a unique MAC address of the wireless-enabled device, ([0041]) and determining a location of the devices comprising triangulation of nodes ([0009]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Shafer, Kulkarni, Champion and Elledge with Parkkinen in order to identify which device is being tracked.

Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive for the following reasons:
Arguments:
A.	Applicant argues that the Examiner relies on the monitoring devices of Shafer as being a wireless-enabled computing device, but the monitoring devices are clearly not on display for sale in a retail store. 
It is respectfully submitted that Shafer teaches retail products ([0066]) on display for sale retail floor 1140 of Fig 15 on which various products may be displayed), but doesn’t specify that the retail products are computing devices.  Champion teaches retail products that are computing devices (Col 4 Line 65-Col 5 Line 6 retailer 130 can be any reseller of the wireless devices. The retailer places the PIAB (phone in a box) 100 on display for sale. The display can include a number of PIABs 100a, 100b, etc. phones as prepaid phones (user pays for wireless service upfront) or postpaid (user periodically pays for wireless service)).  Together the combination reads on the claim amendments.
B.	Applicant respectfully disagrees with the rejection of independent Claim 24. The 
Examiner relies on Shafer as disclosing wireless-enabled computing devices that communicate with one another for determining locations of the wireless-enabled computing devices, citing paragraph 149 of Shafter. However, this paragraph only discloses that "some monitoring devices 10 may be configured to alarm when they are within communication range of another alarming monitoring device."  Thus, Shafer simply discloses that monitoring devices can communicate with one another, but this sentence does not teach or suggest that the monitoring devices communicate with one another to determine locations of the monitoring devices. The other cited paragraphs of Shafer also fail to teach or suggest the claimed invention (e.g., para. 84 states that the network entity can track and log locations of monitoring devices, but says nothing about communication between monitoring devices for doing so).
It is respectfully submitted that Shafer teaches monitoring devices 10 may be configured to alarm when they are within communication range of another alarming monitoring device 10; ([0149]).  So once a monitoring device is determined to be at a location within proximity of the alarming monitoring device, an alarm is generated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MARK S RUSHING/Primary Examiner, Art Unit 2685